
	
		II
		111th CONGRESS
		1st Session
		S. 804
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Mr. Bingaman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend subpart 2 of part A of title I of the Elementary
		  and Secondary Education Act of 1965 to establish incentives for States to
		  extend the minimum length of the school year to 200 full days by 2014, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the School Day Factor Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)According to the
			 National Center for Education Statistics the length of the average school year
			 steadily increased from 144 to 178 days between 1869 and 1949. In 2008, the
			 average number of school days per year remains at 178.5.
			(2)In 1983, a
			 recommendation in the Nation at Risk report was to increase students’
			 instructional time by lengthening the school day or the school year, as a means
			 to strengthen our Nation’s grip on global competitiveness. Since then, no
			 systematic school day or school year increase has occurred.
			(3)In 2008, 42
			 States mandate a school year of 180 or fewer days per year, or the equivalent
			 thereof. Across States, the number of school days per year ranges from 173 to
			 182.
			(4)Researchers have
			 demonstrated that—
				(A)when class
			 material is covered in a streamlined, shortened unit, students’ conceptual
			 mastery of the content suffers; and
				(B)significant
			 learning requires investment of time.
				(5)Research has
			 demonstrated that all students are at risk for losing educational gains during
			 extended summer breaks in the typical school calendar, particularly children
			 from low income households. The continued lack of out-of-school learning
			 opportunities contributes to a growing achievement gap. Even more so than
			 achievement gaps present at kindergarten, differences in out-of-school learning
			 opportunities experienced by economically advantaged versus disadvantaged youth
			 contribute to the cumulative achievement difference registered by 9th grade,
			 which affects high school placements, high school exit, and postsecondary
			 school attendance.
			(6)Since 1991, over
			 300 expanded learning initiatives have occurred, across 30 States, aimed
			 primarily at schools with high-poverty and high-minority student populations.
			 Outcomes of these initiatives include enhanced student achievement, lower
			 student and teacher absenteeism, and satisfaction of parents, teachers, and
			 students.
			(7)Research
			 demonstrates that the increased school time is beneficial not only for
			 students, but also for teachers. Teachers gain planning time, more
			 opportunities for cooperative planning, professional development opportunities,
			 and additional time to individualize instruction. Teacher employment increases
			 from part-year to up to full year, depending on the calendar conversion
			 adopted.
			(8)Regarding the
			 costs of expanded learning initiatives, the cost per hour of instruction
			 decreases with the addition of more learning time.
			3.PurposesThe purposes of this Act are to ensure that
			 all children have sufficient time to achieve in school, that all children have
			 access to a high quality and well-rounded education, and that teachers have
			 sufficient time to deliver quality instruction. Such purposes can be achieved
			 by—
			(1)encouraging
			 States to expand the minimum number of days in their school year, to 200 full
			 days, by 2014, without reducing the length of the school day;
			(2)modifying the
			 allocations under subpart 2 of part A of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6331 et seq.) regarding basic,
			 concentration, targeted, and education finance incentive grants, so that each
			 of the formulas used to determine allocations includes a factor that reflects
			 all of the following:
				(A)the minimum
			 number of school days in the State-mandated school year length;
				(B)the most recent
			 increase in the number of school days in the State-mandated academic year;
			 and
				(C)whether the
			 number of school days in an academic year meets, exceeds, or falls short of the
			 base level school year length described in the amendment made by this Act;
			 and
				(3)encouraging
			 States to increase the length of the school day.
			4.School day
			 factor
			(a)AmendmentSubpart 2 of part A of title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6331 et seq.) is
			 amended by adding at the end the following:
				
					1128.School day
				factor
						(a)DefinitionsIn
				this section:
							(1)Academic
				yearThe term academic year means the period of time
				beginning with the first day of a school year and ending on the last day of a
				school year, which typically begins in the late summer and ends in the early
				summer.
							(2)Base level
				school year lengthThe term base level school year
				length means—
								(A)180 school days
				for the 2009–2010 academic year;
								(B)185 school days
				for the 2010–2011 academic year;
								(C)190 school days
				for the 2011–2012 academic year;
								(D)195 school days
				for the 2012–2013 academic year; and
								(E)200 school days
				for the 2013–2014 academic year and for each succeeding academic year.
								(3)Instructional
				hoursThe term instructional hours means the number
				of hours within the school day that are directly devoted to student learning in
				core academic subjects.
							(4)School
				day
								(A)In
				generalThe term school day means a day for which
				attendance is mandatory for all students attending an elementary school or
				secondary school in a State, and in which a minimum of 5½
				instructional hours are delivered to students.
								(B)Partial
				daysTwo days for which attendance is mandatory for all students
				attending an elementary school or secondary school in a State and in which less
				than 51/2 instructional hours per day are delivered to
				students may be deemed to be 1 school day for purposes of this section, if the
				total instructional time for the 2 partial days meets or exceeds
				51/2 instructional hours.
								(5)State-mandated
				school year length
								(A)In
				generalExcept as provided in subparagraphs (B) and (C), the term
				State-mandated school year length means the minimum number of
				school days an elementary school or secondary school student is required by the
				State to attend school in an academic year. In calculating the State-mandated
				school year length, days that the State permits to be waived due to teacher
				professional development, weather, or other reasons shall not be
				counted.
								(B)States that
				mandate minimum number of instructional hoursIn the case of a
				State that does not mandate a minimum number of school days for an academic
				year and does mandate a minimum number of instructional hours per academic
				year, the State-mandated school year length for such State shall be the
				quotient of—
									(i)the minimum
				number of mandated instructional hours per academic year, excluding hours that
				may be waived due to teacher professional development, weather, or other
				reasons; divided by
									(ii)the greater
				of—
										(I)the average
				number of instructional hours per school day in the State’s public elementary
				schools and secondary schools; or
										(II)6½
				hours.
										(C)States that do
				not mandate minimum number of days or hoursIn the case of a
				State that does not mandate a minimum number of school days or a minimum number
				of instructional hours per academic year, the State-mandated school year length
				for such State shall be the average number of school days that elementary
				school or secondary school students in the State attended school during—
									(i)the preceding
				school year; or
									(ii)in the case
				where the preceding school year was significantly shorter due to a natural
				disaster during such school year, the school year that is preceding the
				preceding school year.
									(b)School day
				factor
							(1)Adjustments
				authorized
								(A)In
				generalNotwithstanding any other provision of this part, the
				amount of a grant that a State or local educational agency is eligible to
				receive under section 1124(a), 1124A(a), 1125(b), or 1125A(b) shall be adjusted
				by multiplying such amount by the school day factor described in paragraph (2)
				that is applicable to such State or local educational agency, respectively, for
				such academic year.
								(B)Timing of
				adjustmentThe Secretary shall make the adjustment described in
				subparagraph (A) to the amount of a grant that a State or local educational
				agency is eligible to receive under section 1124, 1124A, 1125, or 1125A before
				applying any hold-harmless requirement, minimum grant amount requirement, or
				ratable reduction requirement under this part.
								(2)School day
				factor
								(A)In
				generalThe school day factor referred to in paragraph (1) that
				is applicable to each State and local educational agency in the State for an
				academic year is a percentage calculated as the sum of the following:
									(i)2/3
				of such percentage shall be equal to—
										(I)the result
				of—
											(aa)the
				State-mandated school year length for the academic year preceding the academic
				year for which the calculation is made; divided by
											(bb)the base level
				school year length for the academic year preceding the academic year for which
				the calculation is made; multiplied by
											(II)100.
										(ii)1/3
				of such percentage shall be equal to—
										(I)the result
				of—
											(aa)the State
				mandated minimum instructional hours per school day for the academic year
				preceding the academic year for which the calculation is made; divided
				by
											(bb)5.5; multiplied
				by
											(II)100.
										(B)Special
				calculation ruleIn making the calculation described in
				subparagraph (A) for a State, the value of subparagraph (A)(ii) shall be zero
				if the State mandated minimum instructional hours per school day for the
				academic year preceding the academic year for which the calculation is made is
				less than the number of such State mandated minimum instructional hours for the
				academic year that precedes by two years the academic year for which the
				calculation is
				made.
								.
			(b)Table of
			 contentsThe table of contents in section 2 of the Elementary and
			 Secondary Education Act of 1965 is amended by inserting after the item relating
			 to section 1127 the following:
				
					
						Sec. 1128. School day
				factor.
					
					.
			
